DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/02/2022 have been fully considered but they are not persuasive. Regarding independent claims 1, 10 and 17 (and their respective dependent claims), Applicant argues “From here one must evaluate the alleged presence of step (3) in D1. This step requires, inter alia, responsive to capturing the first image of the target object, automatically adjusting the one or more imaging settings to a second configuration. For this step, the OA again relies on D1's teaching of the processing circuitry 18 instructing the image sensor 16 to switch to color imaging mode so that additional image information and detail is gathered. This, however, is improper since this step had already been associated with the claimed step (1) as noted above. In essence, the OA is relying on the same step in D1 to allege the occurrence of two distinct, sequential step recited in the claim. The same problem occurs when analyzing step (4) which requires capturing a second image of the target object in accordance with the second configuration of the one or more imaging settings. For this step, the OA relies on D1's teaching of capturing images with the image sensor 16 set to color mode. This, though, is the same functionality that was used to allege the presence of step (2) which requires, responsive to detecting the initiation trigger, capturing a first image of a target object in accordance with a first configuration of the one or more imaging settings. As a result of the above, the OA is improperly relying on the same step of switching to a color mode in D1 to assert that D1 teaches the distinct steps (1) and (3), and similarly it is improperly relying on the same step of capturing images in color mode in Dl to assert that Dl teaches distinct steps (2) and (4). Given this discrepancy, Applicant respectfully submits that if one was to accept the OA's position that step of switching to a color mode in D1 is equivalent to step (1) of the claim and that capturing images in color mode in D1 is equivalent to step (2) of the claim, then the OA has not demonstrated where in D1 steps (3) and (4) are taught or suggested. Accordingly, it is believed that a primafacie case of unpatentability has not been established with respect to claim 1 and that D1 does not anticipate said claim. It is further believed that these arguments are also applicable to independent claims 10 and 17, and that D2 does not cure these deficiencies.” (Please see Remarks, page 8).
Examiner response, First of all, in response to Applicants arguments that Examiner is “relying on same step of switching to a color mode in D1 to assert that D1 teaches the distinct steps (1) and (3)” Examiner respectfully disagrees, as the cited portions of the Keelan reference discloses switching camera to different modes, in first step as cited by Examiner Keelan reference switches to color mode (previously cited paragraph 30) and in second step Keelan reference switches to monochrome imaging mode (previously cited Fig. 7:92 and paragraphs 30 and 57). Hence, Keelan reference discloses switching camera automatically to different configurations. Examiner would have agreed with Applicant arguments if cited portions of Keelan reference discloses only one mode of operation and switching back and forth in the same mode of operation but as can be seen from cited Figure 7:92 and paragraphs 30 and 57, that Keelan reference discloses different/distinctive modes of operations.  Secondly, as previously pointed out by the Examiner that Keelan reference discloses responsive to capturing the first image of the target object, automatically adjusting, by the one or more processors, the one or more imaging settings to a second configuration that includes at least one different imaging setting from the first configuration (Keelan, Fig. 7:92, and paragraph 30, discloses “In response to detecting the triggering event, processing circuitry 18 may instruct image sensor 16 to switch to color imaging mode so that additional image information and detail is gathered (e.g., color detail associated with the imaged scene)……..an intruder” and also please see paragraph 57). Again, at first step Keelan reference discloses in paragraph 30, “processing circuitry 18 detects a triggering event such as motion within the field of view of image sensor 16”. At second step Keelan, paragraph 30, discloses “In response to detecting the triggering event, processing circuitry 18 may instruct image sensor 16 to switch to color imaging mode so that additional image information and detail is gathered (e.g., color detail associated with the imaged scene). Here as can be seen from above passages that Keelan reference instruct image sensor 16 to switch to color imaging mode (corresponds to first configuration of the one or more imaging settings) so that additional image information and detail is gathered (e.g., color detail associated with the imaged scene). At the third step as Examiner previously pointed to paragraphs 30, 57, and Fig. 7:92, however, Examiner noticed that in the Remarks nowhere Applicant mentioned about paragraph 57 and Fig. 7:92 (which is further elaboration of automatically adjusting image settings to a second and/or different configuration). As paragraph 57, discloses “mode selection engine 44 may provide control signals to image sensor 16 that instruct image sensor 16 to perform imaging operations in a different imaging mode. For example, mode selection engine 44 may provide control signals to image sensor 16 to instruct image sensor 16 to switch from monochrome imaging mode to color imaging mode. If desired, the control signals provided to image sensor 16 may include any other desired control signals such as control signals that specify one or more readout settings for image sensor 16. For example, image sensor 16 may supply register settings to image sensor register circuitry formed on processing circuitry 18 in response to determining whether to switch imaging modes. In this way, imaging system 40 may switch between color imaging mode (in which greater image detail is captured) and monochrome imaging mode (in which less image detail is captured but which requires less power and processing resources)”. Hence, as can be seen from above passage and also from Fig. 7:92, that mode selection engine 44 decide to switch from monochrome imaging mode to color imaging mode ……..mode selection engine 44 may decide to switch from color imaging mode to monochrome imaging mode if there is insufficient motion in the processed images (corresponds to claimed responsive to capturing the first image of the target object, automatically adjusting, by the one or more processors, the one or more imaging settings to a second configuration that includes at least one different imaging setting from the first configuration). Therefore, in view of above response Keelan reference discloses that imaging device captures a first image in color mode (first configuration) and capture an image in monochrome imaging mode (second configuration) and switches back and forth between said modes. Examiner suggests Applicant to further elaborate on “first and second configurations” to overcome the cited reference.
Applicant argues with respect to last limitation that “The same problem occurs when analyzing step (4) which requires capturing a second image of the target object in accordance with the second configuration of the one or more imaging settings. For this step, the OA relies on D1's teaching of capturing images with the image sensor 16 set to color mode. This, though, is the same functionality that was used to allege the presence of step (2) which requires” (Please see Remarks, page 8, second paragraph).
Examiner respectfully disagrees, as previously pointed out by the Examiner Keelan discloses capturing, by the imaging device, a second image of the target object in accordance with the second configuration of the one or more imaging settings (Keelan, paragraph 29, discloses “If processing circuitry 18 decides to switch to the second imaging mode, processing circuitry 18 may instruct image sensor 16 to capture a second image frame using the second imaging mode”). Hence again as can be seen from cited portion that imaging device/sensor when processing circuitry 18 decides to switch to the second imaging mode, processing circuitry 18 may instruct image sensor 16 to capture a second image frame using the second imaging mode (monochrome imaging mode (second configuration)). In conclusion Keelan reference discloses the argued limitations first when imaging device/sensor is operating in monochrome mode and capture a target object/an intruder said imaging device/sensor automatically changes to color mode to capture additional information about the object/intruder. Hence, in view of above Keelan reference reads on the argued limitations. Again, Examiner suggests Applicant to further elaborate on “first and second configurations” to overcome the cited reference.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Keelan (US PGPUB 2015/0146037 A1).

As per claim 1, Keelan discloses a method for optimizing one or more imaging settings for a machine vision job (Keelan, Fig. 1 and Figs. 7-8), the method comprising: 
detecting, by one or more processors, an initiation trigger that initiates the machine vision job (Keelan, paragraph 30, discloses “processing circuitry 18 detects a triggering event such as motion within the field of view of image sensor 16” and also please see paragraph 62); 
responsive to detecting the initiation trigger, capturing, by an imaging device, a first image of a target object in accordance with a first configuration of the one or more imaging settings (Keelan, paragraph 30, discloses “In response to detecting the triggering event, processing circuitry 18 may instruct image sensor 16 to switch to color imaging mode so that additional image information and detail is gathered (e.g., color detail associated with the imaged scene)……..an intruder”); 
responsive to capturing the first image of the target object, automatically adjusting, by the one or more processors, the one or more imaging settings to a second configuration that includes at least one different imaging setting from the first configuration (Keelan, Fig. 7:92, and paragraph 30, discloses “In response to detecting the triggering event, processing circuitry 18 may instruct image sensor 16 to switch to color imaging mode so that additional image information and detail is gathered (e.g., color detail associated with the imaged scene)……..an intruder” and also please see paragraph 57); and 
capturing, by the imaging device, a second image of the target object in accordance with the second configuration of the one or more imaging settings (Keelan, paragraph 29, discloses “If processing circuitry 18 decides to switch to the second imaging mode, 
processing circuitry 18 may instruct image sensor 16 to capture a second image 
frame using the second imaging mode”).

As per claim 2, Keelan further discloses the method of claim 1, wherein the one or more imaging settings include one or more of (i) an aperture size, (ii) an exposure length, (iii) an ISO value, (iv) a focus value, (v) a gain value, or (vi) an illumination control (Keelan, paragraphs 20-21 and 63, discloses illumination control).

As per claim 3, Keelan further discloses the method of claim 1, wherein the initiation trigger comprises the target object entering a field of view (FOV) of the imaging device (Keelan, paragraph 30, discloses motion within the field of view of image sensor 16).

As per claim 4, Keelan further discloses the method of claim 1, wherein the imaging device includes a single camera (Keelan, Fig. 8:2000, imaging device, and paragraphs 19 and 58).

As per claim 5, Keelan further discloses the method of claim 1, wherein the machine vision job includes one or more machine vision tools configured to perform one or more machine vision techniques on the first image and the second image (Keelan, paragraph 30, discloses motion detection and intruder detection).

As per claim 7, Keelan further discloses the method of claim 5, wherein the one or more machine vision tools include at least one of (i) a barcode scanning tool, (ii) a pattern matching tool, (iii) an edge detection tool, (iv) a semantic segmentation tool, (v) an object detection tool, or (vi) an object tracking tool (Keelan, paragraph 30, discloses motion detection and intruder detection).

As per claim 8, Keelan further discloses the method of claim 1, wherein the machine vision job includes a predetermined number of configurations of the one or more imaging settings (Keelan, paragraphs 30 and 31, discloses multiple imaging modes).

As per claim 9, Keelan further discloses the method of claim 8, further comprising: 
(a) designating the second image as a current image (Keelan, Fig. 4:44, and paragraphs 34 and 62, discloses motion detection operations on the monochrome 
image (e.g., to determine whether motion is present in the monochrome image)); 
(b) responsive to capturing the current image of the target object, automatically adjusting the one or more imaging settings to a subsequent configuration that includes at least one different imaging setting from each prior configuration of the one or more imaging settings (Keelan, Fig. 4:44, and paragraph 34, discloses If there is excessive motion in the scene, mode selection engine 44 may instruct image sensor 16 to switch to a second imaging mode (e.g., by providing control signals to image sensor 16 and/or processing engine 42 over path 48).  Mode selection engine 44 may supply any desired imaging mode settings to image sensor 16 and/or processing engine 42 (e.g., one or more register settings, pixel readout settings, image capture settings, etc.)); 
(c) capturing, by the imaging device, a subsequent image of the target object in accordance with the subsequent configuration of the one or more imaging settings (Keelan, paragraph 34, discloses “Image sensor 16 may subsequently capture additional image data using the second imaging mode”); 
(d) designating the subsequent image as the current image (Keelan, Fig. 4:44, mode selection engine); and 
(e) iteratively performing steps (b)-(e) until each configuration of the predetermined number of configurations of the one or more imaging settings has been utilized to capture at least one image of the target object (Keelan, Fig. 7:94, and paragraphs 30 and 56).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Keelan (US PGPUB 2015/0146037 A1) and further in view of Rajagopal (US PGPUB 2003/0007690 A1).

As per claim 6, Keelan further discloses the method of claim 5, further comprising: performing, by the one or more processors, the one or more machine vision techniques on the first image and the second image in accordance with the one or more machine vision tools included in the machine vision job (Keelan, paragraphs 30 and 31); and 
Keelan does not explicitly disclose generating, by the one or more processors, a result signal representing a pass indication or a fail indication for the machine vision job.
Rajagopal discloses generating, by the one or more processors, a result signal representing a pass indication or a fail indication for the machine vision job (Rajagopal, paragraph 211, discloses pass and fail signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keelan teachings by generating pass/fail indication, as taught by Rajagopal.
The motivation would be to provide an extremely fast and efficient machine vision system (paragraph 88), as taught by Rajagopal.

As per claim 10, Keelan discloses a computer system for optimizing one or more imaging settings for a machine vision job (Keelan, Fig. 1 and Fig. 8, and paragraph 56), the system comprising: 
an imaging device (Keelan, Fig. 8:2000) configured to: capture a first image of a target object in accordance with a first configuration of the one or more imaging settings (Keelan, paragraph 30, discloses monochrome imaging operations), and capture a second image of the target object in accordance with a second configuration of the one or more imaging settings (Keelan, paragraphs 30 and 32, discloses Image sensor 16 may capture the image data using a selected imaging mode such as monochrome imaging mode or color imaging mode, and also please see Fig. 4:44 and Fig. 7:92); 
one or more processors; and 
a (non-transitory computer-readable) memory coupled to the imaging device (Keelan, Fig. 8:2000:394) and the one or more processors (Keelan, Fig. 8:395), executed by the one or more processors, cause the one or more processors to: 
detect an initiation trigger that initiates the machine vision job (Keelan, paragraph 30, discloses processing circuitry 18 detects a triggering event such as motion within the field of view of image sensor 16), and responsive to capturing the first image of the target object, automatically adjusting the one or more imaging settings to the second configuration that includes at least one different imaging setting from the first configuration (Keelan, paragraph 30, discloses “In response to detecting the triggering event, processing circuitry 18 may instruct image sensor 16 to switch to color imaging mode”).
Keelan discloses a memory and a computer system as being explained above however does not explicitly disclose a non-transitory computer-readable memory to store instructions executed by processor. Although said limitation would have been obvious in view of Keelan teachings since Keelan discloses a computer system which is well known in the art to store and execute a program instructions for instance Rajagopal discloses a non-transitory computer-readable memory to store instructions executed by processor (Rajagopal, paragraph 66, discloses The computer system 202 may store and/or execute a software program… computer system may take any of various forms, such as a personal computer, or any type of device which includes a processor that executes instructions from a memory medium).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keelan teachings by implementing a computer-readable memory to the system, as taught by Rajagopal.
The motivation would be to provide an extremely fast and efficient machine vision system (paragraph 88), as taught by Rajagopal.

As per claim 11, Keelan in view of Rajagopal further discloses the computer system of claim 10, wherein the one or more imaging settings include one or more of (i) an aperture size, (ii) an exposure length, (iii) an ISO value, (iv) a focus value, (v) a gain value, or (vi) an illumination control (Keelan, paragraphs 20-21 and 63, discloses illumination control).

As per claim 12, Keelan in view of Rajagopal further discloses the computer system of claim 10, wherein the initiation trigger comprises the target object entering a field of view (FOV) of the imaging device (Keelan, paragraph 30, discloses motion within the field of view of image sensor 16).

As per claim 13, Keelan in view of Rajagopal further discloses the computer system of claim 10, wherein the machine vision job includes one or more machine vision tools configured to perform one or more machine vision techniques on the first image and the second image (Keelan, paragraph 30, discloses motion detection and intruder detection).

As per claim 14, Keelan in view of Rajagopal further discloses the computer system of claim 13, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: perform the one or more machine vision techniques on the first image and the second image in accordance with the one or more machine vision tools included in the machine vision job (Keelan, paragraph 30, discloses motion detection and intruder detection); and 
generate a result signal representing a pass indication or a fail indication for the machine vision job (Rajagopal, paragraph 211, discloses pass and fail signal).

As per claim 15, Keelan in view of Rajagopal further discloses the computer system of claim 10, wherein the machine vision job includes a predetermined number of configurations of the one or more imaging settings (Keelan, paragraphs 30 and 31, discloses multiple imaging modes).

As per claim 16, Keelan in view of Rajagopal further discloses the computer system of claim 15, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: 
(a) designate the second image as a current image (Keelan, Fig. 4:44, and paragraphs 34 and 62, discloses motion detection operations on the monochrome 
image (e.g., to determine whether motion is present in the monochrome image)); 
(b) responsive to capturing the current image of the target object, automatically adjusting the one or more imaging settings to a subsequent configuration that includes at least one different imaging setting from each prior configuration of the one or more imaging settings (Keelan, Fig. 4:44, and paragraph 34, discloses If there is excessive motion in the scene, mode selection engine 44 may instruct image sensor 16 to switch to a second imaging mode (e.g., by providing control signals to image sensor 16 and/or processing engine 42 over path 48).  Mode selection engine 44 may supply any desired imaging mode settings to image sensor 16 and/or processing engine 42 (e.g., one or more register settings, pixel readout settings, image capture settings, etc.)); 
(c) capture, by the imaging device, a subsequent image of the target object in accordance with the subsequent configuration of the one or more imaging settings (Keelan, paragraph 34, discloses “Image sensor 16 may subsequently capture additional image data using the second imaging mode”); 
(d) designate the subsequent image as the current image (Keelan, Fig. 4:44, mode selection engine); and 
(e) iteratively performing steps (b)-(e) until each configuration of the predetermined number of configurations of the one or more imaging settings has been utilized to capture at least one image of the target object (Keelan, Fig. 7:94, and paragraphs 30 and 56).

As per claim 17, Keelan in view of Rajagopal discloses all the claim limitations as being addressed in claim 10. Further Rajagopal also discloses a tangible machine-readable medium comprising instructions, when executed, cause a machine to at least (Rajagopal, paragraphs 66, 67 and 88).

As per claim 18, please see the analysis of claim 13.

As per claim 19, please see the analysis of claim 14.

As per claim 20, please see the analysis of claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633